UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-7582


ROBERT CY MANN,

                Petitioner – Appellant,

          v.

PATRICIA R. STANSBERRY,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:09-cv-000464-JRS)


Submitted:   June 30, 2011                 Decided:   August 5, 2011


Before GREGORY, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Cy Mann, Appellant Pro Se. Robert P. McIntosh, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert     Cy    Mann,      a   federal       prisoner,     appeals     the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition and denying reconsideration.

We   have      reviewed    the      record     and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Mann    v.    Stansberry,          No.   3:09-cv-00464-JRS         (E.D.   Va.

Sept.    14,    2010).         We   deny   Mann’s      motion      for   appointment   of

counsel and dispense with oral argument because the facts and

legal    contentions       are      adequately       presented      in   the    materials

before    the    court     and      argument       would   not     aid   the   decisional

process.



                                                                                 AFFIRMED




                                               2